



COURT OF APPEAL FOR ONTARIO

CITATION: Sutherland Lofts Inc. v. Peck, 2017 ONCA 439

DATE: 20170531

DOCKET: C62807

Weiler, Pardu and Roberts JJ.A.

BETWEEN

Sutherland Lofts Inc.

Applicant
(Respondent in Appeal)

and

Chris Peck, Chief Building Official for the
    Corporation of the
City of St. Thomas, and The Corporation of the City of St. Thomas

Respondents
(Appellants)

Tom Halinski and David Neligan, for the appellants

Valerie MGarry, for the respondent

COSTS ENDORSEMENT

[1]

For reasons released on May 8, 2017, we allowed
    the appeal, dismissed the cross-appeal, and invited the parties to make written
    costs submissions, which we have now received and reviewed.

[2]

The appellants seek their partial indemnity
    costs in the amount of $38,105.67, including disbursements and applicable HST.

[3]

The respondent takes no issue with the quantum
    of the appellants costs; indeed its costs of $35,562.18 are comparable. 
    However, the respondent submits that there should be no award as to costs or,
    alternatively, that costs of the appeal and cross-appeal should be left to the
    application judge hearing the remitted application or be awarded in the cause.

[4]

In our view, we see no reason to depart from the
    ordinary practice that the successful party on appeal be awarded its
    reasonable, fair and proportionate partial indemnity costs.  This appeal was
    not moot and was of considerable importance to the parties, and the
    cross-appeal was dismissed.

[5]

As a result, costs are to the appellants in the
    amount of $38,105.67, including disbursements and HST.

K.M. Weiler J.A.

G. Pardu J.A.

L.B. Roberts J.A.


